DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
There were missing figures (Figs. 17-32C) for species restriction as presented in the requirement mailed on 05/19/2021. During a telephone conversation with Thomas Galvani on 08/16/2021, the Examiner requested Attorney to elect those unidentified Figures and its corresponding claims. Accordingly, Applicant’s election of Figs. 17-32C (claims 1-18) in the reply filed on 08/19/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori (US 20100232181 A1) in view of Chandrasekaran (US 20060187684 A1).
Regarding Claim 1:
Nakahori teaches a magnetic and electrical circuit element, comprising: 
at least four identical magnetic-flux-conducting posts (DC1-DC4; Fig. 12; para 0064); 
a multi-layer structure formed with an electrically-conductive material, said multi-layer structure including multiple layers forming a stack of layers (410, 423-424; Fig. 12; para 0060) along a length of the posts, said multi-layer structure configured as primary (41A-41D, Fig. 13; para 0096) and secondary windings (42A-42D, Fig. 13; para 0096)  of a transformer (4B); 
the primary winding is embedded in the multi-layer structure and wound around the magnetic-flux-conducting posts in such a way that a magnetic field induced in each construed from Fig. 12); 
around each of the magnetic-flux-conducting posts, there is a respective one of the secondary windings connected to a semiconductor device (51-54, Fig. 12; para 0096); and 
the magnetic-flux-conducting posts are connected magnetically together by two continuous magnetic-flux-conducting plates (construed from Fig. 12), each shaped to ensure a continuous flow of the magnetic field successively through adjacent magnetic-flux-conducting posts.  
Nakahori discloses the claimed invention except for at least six identical magnetic-flux-conducting posts.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least six identical magnetic-flux-conducting posts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04 (VI-B). It is noted that in the instant application, para 0091 applicant has not disclosed any criticality for the claimed limitations.
Furthermore, Chandrasekaran shows six identical magnetic-flux-conducting posts in Fig. 3 (see para 0038); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least six identical magnetic-flux-conducting posts to provide desired magnetic properties of the device.

Regarding Claim 2:
As applied to claim 1, Nakahori and Chandrasekaran do not explicitly disclose a current flowing through the secondary windings cancels the magnetic field induced in the magnetic-flux-conducting posts by a current flowing through the primary winding, as claimed.  
Nakahori explicitly does not disclose the functional characteristic “a current flowing through the secondary windings cancels the magnetic field induced in the magnetic-flux-conducting posts by a current flowing through the primary winding”, but the limitation “a current flowing through the secondary windings cancels the magnetic field induced in the magnetic-flux-conducting posts by a current flowing through the primary winding” is not patentable over modified Nakahori, because, the limitation is directed to function or characteristic of claimed structure. Each of the limitation has been fully considered to the extent that the structure taught by modified Nakahori, in fig. 12, in configuration of Chandrasekaran with fig. 3, is reasonably capable of functioning or having the characteristic claimed.  Basis in fact is provided by the fact that modified Nakahori, in fig. 12, in configuration of Chandrasekaran with fig. 3 teaches all of the structural features of the claimed limitation such as identical magnetic-flux-conducting posts, a multi-layer structure, primary winding, and secondary winding. 
Moreover, according to section 2114 of the MPEP, specifically, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). In the instant case, the prior art of reference modified Nakahori, in fig. 12, in configuration of Chandrasekaran with fig. 3, teaches claimed structure, Fed. Cir 1997, in view of the above, gave clear guidance that mere absence of functional limitation “a current flowing through the secondary windings cancels the magnetic field induced in the magnetic-flux-conducting posts by a current flowing through the primary winding” will not defeat the teaching of prior art. Therefore, claim limitation “a current flowing through the secondary windings cancels the magnetic field induced in the magnetic-flux-conducting posts by a current flowing through the primary winding” is not patentable over modified Nakahori.

Regarding Claim 3:
 Nakahori teaches the primary winding is connected to a semiconductor device (11-14, Fig. 13; para 0099).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahori et al. (US 20100232181 A1).
Regarding Claim 9:
Nakahori teaches a magnetic circuit element, comprising: 
at least two identical magnetic-flux-conducting posts (DC1-DC4; Fig. 3; para 0064) 
a multi-layer structure formed with an electrically-conductive material, said multi-layer structure including multiple layers forming a stack of layers (410, 421-422; Fug. 3; para 0060) along a length of the posts, said multi-layer structure configured as windings (see para 0060) of an inductor; 
the windings of the inductor are wound around the magnetic-flux-conducting posts in such a way that a magnetic field induced in each of the magnetic-flux-conducting posts has a magnetic field polarity opposite (construed from Fig. 3-4; see para 0064 or Abstract ) to a polarity of the respective magnetic field of the magnetic- flux-conducting post adjacent the respective magnetic-flux-conducting post; and 
the magnetic-flux-conducting posts are connected magnetically together by two 
continuous magnetic-flux-conducting plates (construed from Fig. 3), each shaped to ensure a continuous flow of the magnetic field successively through adjacent magnetic-flux-conducting posts.  
  
Regarding Claim 10:
As applied to claim 9, Nakahori teaches wherein around each of the magnetic-flux- 
conducting posts, there is an auxiliary winding (42A; Fig. 3; para 0056) connected to the respective semiconductor device (51; Fig. 3) .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Jitaru et al. (US 5990776 A).
Regarding Claim 11:
As applied to claim 10, Nakahori teaches limitation of claim 10 above except the auxiliary winding is a current injection winding.
However, Jitaru disclose that the voltage swing across the winding 1, 84 and auxiliary winding 2, 86 will inject a common mode current into the secondary (see Fig. 11; col. 7, lines 25-30)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have auxiliary winding is a current injection winding to provide power in the primary section such as the necessary bias power, or can provide the power for a primary reported output (col. 7, lines 30-35).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites, a continuous ring, made of a conductive material, which encircles from outside all of the magnetic-flux-conducting posts; the current flows through the semiconductor devices to the continuous ring; and each semiconductor device is connected to copper pads placed between adjacent magnetic-flux-conducting posts, wherein the current flowing through the semiconductor devices encircles each of the magnetic-flux-conducting posts
Claim 5 recites, a ring, made of conductive material, which encircles all of the 
magnetic-flux-conducting posts; the current flows through the semiconductor devices to the continuous ring; and each semiconductor device is connected to copper pads placed between two adjacent magnetic-flux-conducting posts, wherein the current flowing through the semiconductor devices encircles both of the adjacent magnetic-flux-conducting posts. 
Claim 7 recites, the current flows through electrically conductive pads freely to form an optimum path to cancel the magnetic field induced in the magnetic-flux-conducting posts by the current flowing through the primary winding.
Claims 6 and 8 depend on claims 5 and 7, respectively, therefore claims 6 and 8 are also allowed.
 
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 recites, a magnetic and electrical circuit element, comprising: 
at least two identical inner posts placed in a line, and at least two outer posts placed in the line outside of the inner posts, flanking the inner posts in the line; 
the inner and outer posts each have a cross-section, wherein the cross-section of 
the outer posts ranges from half of to equal to the cross-section of the inner posts; 
a multi-layer structure formed with an electrically-conductive material, said multi-layer structure including multiple layers forming a stack of layers along a length of the posts, said multi-layer structure configured as primary and secondary windings of a transformer; 
the primary winding is embedded in the multi-layer structure and wound around the inner posts in such a way that the magnetic field induced in each of the inner posts has a magnetic field polarity opposite to a polarity of the respective magnetic field of the post adjacent the respective inner post; 
around each of the inner posts, there is a secondary winding connected to a 
semiconductor device; 
the inner and outer posts are connected magnetically together by two continuous 
magnetic-flux-conducting plates, each shaped to ensure a continuous flow of the magnetic field successively through adjacent inner and outer posts; and 
42a current flowing through the secondary windings cancels the magnetic field induced in the inner posts by the current flowing through the primary winding.  

Claim 17 recites, a magnetic circuit element, comprising: 
at least two identical inner posts placed in a line, and at least two outer posts placed in the line outside of the inner posts, flanking the inner posts in the line; 
the inner and outer posts each have a cross-section, wherein the cross-section of the outer posts ranges from half of to equal to the cross-section of the inner posts; 
a multi-layer structure formed with an electrically-conductive material, said multi-layer structure including multiple layers forming a stack of layers along a length of the posts, said multi-layer structure configured as windings of an inductive element; 
the inductive element winding is embedded in the multi-layer structure and wound around the inner posts in such a way that the magnetic field induced in each of the inner posts has a magnetic field polarity opposite to a polarity of the respective magnetic field of the post adjacent the respective inner post; and 
the inner and outer posts are connected magnetically together by two continuous 
magnetic-flux-conducting plates, each shaped to ensure a continuous flow of the magnetic field successively through adjacent inner and outer posts. 

The most relevant prior art references are as follows:
(i) Chandrasekaran (US 20050024179 A1) teaches that a matrix integrated magnetics (MIM) "Extended E" core in which a plurality of outer legs are disposed on a base and separated along a first outer edge to define windows there between.  A center leg is disposed on the top region of the base and separated from the outer legs to define a center window.  The center leg is suitably positioned along a second outer edge opposite the first or between outer legs positioned along opposing outer edges.  A plate is disposed on the outer legs opposite the base (see Fig. 2a and Abstract).
(ii) Vinciarelli (US 20050110606 A1) teaches that the transformer comprises secondary windings 20, 21, a primary winding 24, and two pairs of permeable first and (see Fig. 3; para 0027).
(ii) Sano (US 20080024255 A1) teaches that both the center cores 306, 307 and the side cores 308, 309 are mounted on the one planar core 305, alternatively, the center cores 306, 307 alone may be mounted on the planar core 305 and the side cores 308, 309 may be mounted on the other planar core 304.  In that case, the planar core 305 and the center cores 306, 307 are formed as a single integrated unit by sintering, or the like, magnetic powder such as ferrite, and the side cores 308, 309 and the planar core 304 are similarly formed as a single integrated unit by sintering, or the like, magnetic powder such as ferrite (see Fig. 8; para 0138).
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.


/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837